DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument and amendment received on 03/28/2022 has been considered. It is noted that claims 6 and 11 have been amended. Claims 1-5 and 16 have been added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 6-15, 17, and 18 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a method and system, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claim 6 recites the steps of a method of tracking streaming of video game play, comprising: 
receiving, by a server, a notification from a gaming platform that streaming, by the gaming platform, of play of a video game on the gaming platform, in which play of the video game is streamed over a network for viewing by viewers, including viewing by at least some viewers on compute devices not configured for play of the video game, is occurring; 
monitoring, by the server, the play of the video game for occurrence of one or more preidentified events in the play of the video game; and 
providing, by the server, a reward to an account of an individual associated with the streaming of the play of the video game, responsive to the occurrence of the one or more preidentified events in the play of the video game, the individual associated with the streaming of play of the video game being an individual viewing the streaming of play of the video game on a one of the compute devices not configured for play of the video game.

Claim 11 recites the steps of a method linking video game streamers and video game players, comprising: 
receiving, by a server and from a gaming platform, a notification that an individual streams play of a video game for viewing by viewers, including viewing by viewers using compute devices not configured for play of the video game, the video game being played on the gaming platform; 
receiving a notification that a game player of the video game has an association with the individual; 
monitoring, by the server, play of the video game by the game player for the occurrence of one or more preidentified events in play of the video game; and 
providing, by the server, a reward to an account of the individual upon occurrence of the one or more preidentified events.

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of tracking, monitoring, and providing in a game play) may fall within this grouping. 

The claim limitations (as underlined) recite that a game play is initiated and tracking streaming associated with a player is received. The steps of tracking streaming of game play and managing a game is step of a fundamental economic principle or practice and also step of managing social activities. The abstract idea of organizing human activity includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 6-15, 17, and 18 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 6-15, 17, and 18 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite one or more processors to perform the abstract idea of managing a game. As indicated in Applicant’s specification, the user device is a general purpose computer. The claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a database and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Response to Arguments
Applicant’s arguments, see Applicant’s Argument/Remarks, filed 03/28/2022, with respect to the rejections of claims 6-15, 17, and 18, under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 USC 101 regarding abstract ideas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715